Blatchford, C. J.
In this; case I entirely concur in the views of the district judge, and his conclusion, in his decision in the court below, based upon the rule laid down by that court in the case of The William Murtaugh, 3 Fed. Rep. 404, which rule is a proper one for the protection of property and life. There must be a decree for the libellant for $733.05, with interest from January 28, 1881, and for his costs in the district court, taxed at $265.85. As both parties appealed to this court, and the decree below is not disturbed, neither party is to recover costs of this court.